420 F.2d 699
Harold KONIGSBERG, Appellant,v.Dr. P. J. CICCONE, Warden, Appellee.
No. 19734.
United States Court of Appeals, Eighth Circuit.
Jan. 28, 1970.

Harold Konigsberg, pro se.
Calvin K. Hamiltom, U.S. Atty., Kansas City, Mo., and Charles E. French, Asst. Atty., for appellee.
Before MATTHES, GIBSON and LAY, Circuit Judges.
PER CURIAM.


1
Petitioner appeals from the district court's order denying his petition for a writ of habeas corpus and his motion to reopen.  The petition for habeas corpus relates to various complaints as to conditions the petitioner was 'forced to tolerate' at the United States Medical Center for Federal Prisoners.  The trial court held a pretrial conference and conducted an evidentiary hearing from December 16 through December 20, 1968.  After the hearing the parties reached certain agreements to better enable petitioner to work on his legal briefs in other pending litigation.  On December 31, 1968, the district court dismissed the petition without prejudice to refile at future dates as to future complaints.


2
This court has reviewed the many claims of petitioner and the entire record below.  We find that the appeal of petitioner is without merit and should be dismissed as frivolous.


3
Appeal dismissed.